Citation Nr: 0517395	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
cervical spine.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from May 1980 to May 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In May 2003, the veteran presented testimony at a hearing 
held at the RO, after the tape of his original hearing 
testimony in April 2002 was lost.  


FINDINGS OF FACT

1.  There is no probative medical evidence of a chronic 
disorder of the cervical spine, to include arthritis, in 
service or within one year after the veteran's separation 
from service, or probative evidence of a nexus between the 
veteran's currently manifested disorder of the cervical spine 
(diagnosed as spondylosis and myelopathy of the cervical 
spine) and his period of active duty.

2.  There is no medical evidence of any complaints, 
treatment, or diagnosis of a psychiatric disorder in service 
or within one year after the veteran's separation from 
service, or probative evidence of a nexus between the 
veteran's currently manifested psychiatric disorder first 
identified many years after service (currently diagnosed as 
schizotypal personality disorder) and his period of active 
duty.


CONCLUSIONS OF LAW

1.  The veteran's disorder of the cervical spine was not 
incurred in or aggravated during service, nor was it 
manifested within the one-year presumptive period after 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).

2.  The veteran's psychiatric disorder, claimed as 
depression, was not incurred in or aggravated during service, 
nor was it manifested within any applicable presumptive 
period after separation from service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, ___ Vet. App. ___, 
No. 02-1077 (April 14, 2005), the Court addressed the meaning 
of prejudicial error (38 U.S.C.A. § 7261(b)), what burden 
each party bears with regard to the Court taking due account 
of the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In a January 2005 letter implementing VA's duty to notify and 
to assist, the RO informed the veteran of the steps that had 
been undertaken with respect to evidentiary development of 
his claims and what the veteran's own responsibilities were 
in accord with the duty to assist.  In addition, the veteran 
was advised by virtue of a July 2001 rating decision, and a 
detailed Statement of the Case (SOC) issued in February 2002, 
of the pertinent law and what the evidence must show in order 
to substantiate the claims.  Any notice provided by VA must 
be read in the context of prior, relatively contemporaneous 
communications from the agency of original jurisdiction.  See 
Mayfield v. Nicholson, supra, slip op. at 27. 

The Board notes that, in Pelegrini v. Principi, supra, the 
Court held that a VCAA notice must be provided to a claimant 
before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist 
subsequent to the appealed rating decision.  However, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claims and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of the matters being decided in this decision of 
the Board.  Rather, remanding this case again to the RO for 
further VCAA development would result only in additional 
delay, with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claims.  
VA records have been secured for the file and the record 
contains reports of VA examinations conducted in June 2003.  
For its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The service medical records show that the veteran was seen in 
November 1980 with complaints of a two-week history of back 
pain assessed as paraspinal muscle spasm and back pain, which 
was treated with physical therapy and Motrin.  There were no 
records documenting any complaints, treatment, or diagnosis 
relating to a psychiatric condition.

The veteran filed his original compensation claims in April 
2001.

A VA record dated in September 1995 reflects that the veteran 
complained of chronic upper back pain since 1981, without 
history of an injury.  A March 1998 records indicates that 
the veteran gave a five-year history of back pain.  

A private medical record of Dr. T. dated in January 2001 
shows that the veteran had been followed for severe neck and 
mid-back pain.  Radiographs of the thoracic spine showed 
discogenic disease, with secondary spondylosis and scoliosis.  
Films also showed disc herniation at C4-5 and at C5-6, 
producing compression to the anterior aspect of the spinal 
cord.  

VA records dated in June 2001 reflect that the veteran was 
seen due to a six-month history of depression, with symptoms 
of insomnia and sadness.  The veteran attributed all of his 
problems to herniated discs in the cervical area.  An 
impression of an adjustment disorder was made.  The June 2001 
records also document elements of radicular injury on the 
left side at C4-5-6, as shown by MRI.  


The veteran continued to be treated by VA for cervical 
radiculopathy and psychiatric problems during 2001 and 2002.  
When seen by VA in October 2001 with symptoms of insomnia, 
constant pain, and sadness, and a diagnostic impression of 
major depression was made.  A March 2002 record documents 
herniated nucleus pulposus of the cervical spine at C5-6, 
large bulge, with central canal stenosis and bilateral 
neuroforaminal stenosis.  When he was seen in December 2002, 
the veteran's psychiatric symptoms were diagnosed as 
dysthymia with anxiety.

The veteran and his spouse presented testimony at a hearing 
held at the RO in May 2003.  The veteran testified that he 
sustained a fall during service, noticing immediate pain and 
hearing a tear in the upper part of the spine and lower part 
of the neck.  He stated that he later sought treatment by VA, 
and had also developed a mental condition as a result of the 
back problem.  The veteran's spouse testified that the 
veteran had complained about back pain since she met him in 
October 1982.  

A VA examination of the spine was conducted in June 2003, and 
the claims folder was reviewed.  The veteran complained of 
back pain and cervical radiculopathy.  A diagnosis of 
spondylosis of the cervical spine, with MRI findings and 
changes consistent with myelopathy, was made.  The examiner 
noted that he was unable to correlate clinical findings.  The 
examiner opined that the veteran's cervical spine symptoms 
were not related to active duty.  It was pointed out that the 
veteran did not report (when seen on three separate 
occasions) neck problems.  The examiner concluded that no 
documentation or historical case file information during 
service suggested a cervical spine condition.

A VA examination for mental disorders was also conducted in 
June 2003.  A diagnosis was made on Axis I of a sleep 
disorder, and an Axis II diagnosis of schizotypal personality 
disorder was made.  It was noted that the diagnosed sleep 
disorder was referring to hypnogogic hallucinations, which 
were not actually a mental disorder, but a finding, which the 
examiner stated was present since the veteran was at least a 
teenager.  The examiner also opined that the schizotypal 
personality disorder diagnosis did not represent a 
progression of the prior diagnosis of depression.  It was 
also explained that the current diagnosis was not the 
development of a new and separate condition, but was the 
recognition and re-diagnosis of a condition which had been 
present for along time.  

III.  Pertinent Law and Regulations

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and certain chronic disorders, including arthritis 
and psychosis, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such a disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

IV.  Analysis

A.  Cervical Spine

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999).

The medical records establish that the veteran has a 
currently manifested disorder of the cervical spine, 
diagnosed as spondylosis and myelopathy of the cervical 
spine.

The service medical records show only episodic complaints of 
upper back pain, both in November 1980, assessed as 
paraspinal muscle spasm and back pain, which was treated with 
physical therapy and Motrin.  Throughout the remainder of 
service there was no documentation of any further back 
problem. 

Thereafter, in was not until 1995, approximately 15 years 
after service, when post-service medical records documented 
symptoms in the upper back.  Records dated in 2001 include 
films also showed disc herniation at C4-5 and at C5-6 
producing compression to the anterior aspect of the spinal 
cord.  During a 2003 VA examination, the veteran's symptoms 
of the cervical spine were diagnosed as spondylosis and 
myelopathy of the cervical spine.

The veteran has not submitted evidence to demonstrate 
continuity of symptomatology of the cervical spine, inasmuch 
as a gap in evidence exists between the his separation in 
1981 and the earliest documentation of upper back and neck 
problems, clinically reported almost 15 years later.  This 
gap in the evidentiary record weighs strongly against this 
claim on the basis of continuity of symptomatology.  See 
Mense v. Derwinski, 1 Vet. App. 354 (1991); see also Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) (there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).

Significantly, the record also fails to include any competent 
evidence etiologically linking the veteran's currently 
diagnosed disorder of the cervical spine to his period of 
service.  In this regard, in June 2003 an opinion was 
furnished by a VA examiner to the effect that the veteran's 
cervical spine symptoms were not related to active duty.  The 
examiner explained that no documentation or historical case 
file information during service suggested a cervical spine 
condition. 

There has been no competent evidence or opinion presented 
establishing or even suggesting any etiological relationship 
between the currently manifested disorder of the cervical 
spine and service.  The Board has considered the veteran's 
own lay statements and testimony to the effect that his 
disorder of the cervical spine is causally related to his 
active service; however, it is noted that there is no medical 
evidence of record to support such a theory, and the veteran 
has not been shown to have the medical expertise necessary to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative clinical and documentary 
evidence is more probative than the remote assertions of the 
veteran.

In summary, there is no probative evidence of a disorder of 
the cervical spine occurring in service or within the first 
post- service year.  Moreover, there is no evidence of a 
nexus between the veteran's current disorder of the cervical 
spine and his period of active duty service.  Thus, service 
connection for a disorder of the cervical spine is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Depression

The veteran contends that service connection is warranted for 
a psychiatric disorder, which he maintains was incurred in or 
aggravated as a result of service.  Specifically, he believes 
that his psychiatric disorder has resulted from his non-
service connected cervical spine problems.  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease in service.  
See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Initially, the Board points out that the service medical 
records are entirely negative for any complaints, treatment, 
or diagnosis relating to a psychiatric disorder.  It was not 
until 2001 that the veteran was first treated for psychiatric 
symptoms, which were variously diagnosed in 2001 and 2002 as 
an adjustment disorder, dysthymia, and depression.  
Accordingly, there is clearly no evidence of record which 
demonstrates continuity of symptomatology of a psychiatric 
disorder since service.  Moreover, the record also fails to 
include any competent evidence etiologically linking any of 
the veteran's psychiatric disorders diagnosed after service 
to his period in service.  

Further, the Board points out that when the veteran was most 
recently evaluated by VA in June 2003, the examiner diagnosed 
his psychiatric condition as a schizotypal personality 
disorder.  Personality disorders are not considered to be 
diseases or injuries within the meaning of veterans' benefits 
legislation, and, therefore are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).  

The only other assessment made during the 2003 VA examination 
was of a sleep disorder, which was described by the examiner 
as merely a finding, and not a diagnosis of a mental 
disorder, and which was noted to have existed at least since 
the veteran was a teenager.  Again, inasmuch as no 
psychiatric disorder for which VA compensation is warranted 
under the law was diagnosed in 2002, the claim also fails on 
this basis.  

The Board has carefully considered the veteran's statements 
and testimony, and does not doubt his sincerity.  He is 
certainly competent, as a layman, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disorder, as there is no evidence of record that the 
appellant has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant's statements, no matter how sincerely made, are not 
competent medical evidence as to a causal relationship 
between his currently claimed psychiatric disorder and active 
service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the currently claimed psychiatric 
disorder was incurred or aggravated during service, or was 
initially manifested during the first post-service year.  
There is no evidence of an in-service diagnosis of such 
condition.  The preponderance of the competent medical 
evidence is also against a finding that the veteran currently 
has a psychiatric disorder which has been linked to service.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, but, since the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Therefore, the claim for service connection 
must be denied.


ORDER

Entitlement to service connection for a disorder of the 
cervical spine is denied.

Entitlement to service connection for a psychiatric disorder, 
claimed as depression, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


